                          UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA ex
  rel. JULIE MADSEN, M.D., an                Case No. 1:15-cv-00210-DCN
  individual,
                                             MEMORANDUM DECISION AND
         Relator/Plaintiff,                  ORDER
  vs.

  ST. LUKE’S HEALTH SYSTEM,
  LTD., an Idaho Corporation; ST.
  LUKE’S McCALL, LTD., an Idaho
  Corporation; IDAHO ELKS
  REHABILITATION HOSPITAL, INC.,
  an Idaho Corporation; ELK’S WOUND
  CARE CENTER, an Idaho Joint
  Venture; CENTER FOR WOUND
  HEALING AND HYPERBARIC
  MEDICINE, LLP; WARREN GUDE,
  M.D.; RAYMOND OTTO, M.D.; and
  JOHN/JANE DOES 1 through X, whose
  true identities are presently unknown,

         Defendants.



                                  I.   INTRODUCTION

        Pending before the Court is Plaintiff-Relator Dr. Julie Madsen’s Motion for an

Award of Attorney Fees to Johnson & Monteleone, L.L.P. (Dkt. 95) and her Motion for an

Award of Attorney Fees to Rossman Law Group, P.L.L.C. (Dkt. 96). Having reviewed the

record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

MEMORANDUM DECISION AND ORDER - 1
finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the motions without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

For the reasons set forth below, the Court GRANTS in PART and DENIES in PART

Relator’s Motions.

                                 II.    BACKGROUND

       On June 16, 2015, Dr. Madsen, as Plaintiff and Relator, filed her original complaint.

Dkt. 1. Dr. Madsen alleged three claims against St. Luke’s Health System, Ltd. (“St.

Luke’s”) and St. Luke’s McCall, Ltd. (“St. Luke’s McCall”), Idaho Elks Rehabilitation

Hospital, Inc’s (“Idaho Elks”), Warren Gude, and Raymond Otto (collectively

“Defendants”): 1) violations under 31 U.S.C. §§ 3729(a)(1), (2) of the False Claims Act;

2) wrongful employment retaliation in violation of 21 U.S.C. § 3730(h) of the False Claims

Act; and 3) violations under 42 U.S.C. §1320a–7b(b) of the Anti-Kickback Statute and

under 42 U.S.C. §1395nn of the Stark Law.

       The United States investigated Dr. Madsen’s allegations for approximately fourteen

months and ultimately decided not to intervene in the case. Dkt. 22.

       On November 22, 2017, St. Luke’s and St. Luke’s McCall (collectively “St. Luke’s

Defendants”) filed a joint motion to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(6) and 9(b). Dkt. 50. On that same date, Gude and Otto (collectively “Physician

Defendants”) also filed a joint motion to dismiss. Dkt. 51. On November 30, 2017, Idaho

Elks joined the St. Luke’s Defendants’ motion to dismiss and argued for dismissal on

additional grounds. Dkt. 53.

       Thereafter, Dr. Madsen agreed to narrow this dispute exclusively to her allegations


MEMORANDUM DECISION AND ORDER - 2
concerning telemedicine fraud under the False Claims Act (“FCA”). Dkt. 56, at 2. On July

13, 2018, the parties filed a Stipulated Motion for Leave to Amend Verified Amended

Complaint to Dismiss Claims and Allegations with Prejudice. Dkt. 60. The Court granted

the stipulated motion (Dkt. 61), and on August 15, 2018, Dr. Madsen filed her “First

Amended Complaint and Demand for Jury Trial” (Dkt. 62), which she later clarified should

have been titled her “Second Amended Complaint” (Dkt. 64, at 2).

      On August 21, 2018, the Court dismissed the Second Amended Complaint on the

grounds that Dr. Madsen had failed to plead a plausible violation of the FCA against

Defendants with particularity as required by Federal Rules of Civil Procedure 8(a)(2) and

9(b). Dkt. 63. The Court granted leave to amend, and on September 4, 2018, Dr. Madsen

filed her Third Amended Complaint and Demand for Jury Trial. Dkt. 64.

      On October 2, 2018, Idaho Elks filed its second motion to dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(6) and 9(b). Dkt. 67. On the same day, the St.

Luke’s Defendants filed their own motion to dismiss (Dkt. 70), as did the Physician

Defendants (Dkt. 71).

      On January 31, 2019, the United States filed a motion to approve settlement

pursuant 31 U.S.C. § 3730(c)(2)(B) and dismiss the case. Dkt. 80. Dr. Madsen filed the

sole opposition to the motion (Dkt. 81); the other parties supported the Government’s

settlement motion (Dkts. 83, 84, 85).

      On November 14, 2019, the Court held oral argument on Defendants’ motions to

dismiss and the Government’s motion to approve settlement. During oral argument, Dr.

Madsen withdrew her objection to the Government’s motion. As all parties consented to


MEMORANDUM DECISION AND ORDER - 3
the proposed settlement, the Court granted the Government’s motion, found the

Defendants’ motions to dismiss moot, and dismissed the case with prejudice. Dkt. 94.

       On December 2, 2019, Dr. Madsen filed the pending motions with the Court.

Pursuant to 31 U.S.C. § 3730(d)(2), Federal Rule of Civil Procedure 54(d), and District

Court of Idaho Local Rule of Civil Procedure 54.2, Dr. Madsen asks the Court to award

her $28,352.75 in attorney fees for Johnson & Monteleone, L.L.P’s (“Johnson &

Monteleone”) services and $11,165.00 in attorney fees and $510.60 in costs for Rossman

Law Group, PLLC’s (“Rossman Law”) services.

                              III.    LEGAL STANDARD

       When a qui tam action is settled, the relator is entitled to receive “an amount for

reasonable expenses which the court finds to have been necessarily incurred, plus

reasonable attorneys’ fees and costs.” 31 U.S.C. § 3730(d)(2). The calculation of a

reasonable fee award involves a two-step process. Fischer v. SJB-P.D. Inc., 214 F.3d 1115,

1119 (9th Cir. 2000). First, a court calculates the presumptive fee award, also known as the

“lodestar figure,” by taking the number of hours reasonably expended on the litigation and

multiplying it by a reasonable hourly rate. Id. (citing Hensley v. Eckerhart, 461 U.S. 424,

433 (1983)). Second, in “appropriate cases” the court may enhance or reduce the lodestar

figure based on an evaluation of the factors set forth in Kerr v. Screen Extras Guild, Inc.,

526 F.2d 67, 69–70 (9th Cir. 1975), that were not taken into account in the initial lodestar

calculation. Intel Corp. v. Terabyte Intern., Inc., 6 F.3d 614, 622 (9th Cir. 1993) (citation

omitted). The Ninth Circuit has cautioned that there is a “strong presumption” that the

lodestar figure represents a reasonable fee and that adjustment upward or downward is “the


MEMORANDUM DECISION AND ORDER - 4
exception rather than the rule.” D’Emanuele v. Montgomery Ward & Co., 904 F.2d 1379,

1384 (9th Cir. 1990).

                                  IV.     DISCUSSION

A. Lodestar Calculation

       1. Reasonable Hourly Rate

       To determine a reasonable hourly rate, the district court looks to hourly rates

prevailing in the relevant legal community. Ingram v. Oroudjian, 647 F.3d 925, 928 (9th

Cir. 2011) (per curiam). Generally, the forum district represents the relevant legal

community. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008).

       The relevant legal community in this case is Boise, Idaho because Dr. Madsen’s

Complaint was filed in the Southern Division of the District of Idaho. Here, the attorneys

and staff involved request the following rates: Jason Monteleone—$315.00 and $275.00

per hour; Cara Rice—$45.00 per hour; Eric Rossman—$350.00 per hour; Erica Phillips—

$300.00 per hour; and Jason Carroll—$90.00 per hour. Attorneys Monteleone and

Rossman submitted affidavits stating that these are reasonable rates in Boise, the relevant

community where the case was filed. Defendants do not object to these rates, and the Court

finds they are reasonable.

       2. Calculation of Hours

       The next question is whether the time spent on this litigation, a total of 34.75 hours

for Rossman Law and 102.91 for Johnson & Monteleone, is reasonable. Defendants object

to the number of hours claimed by Dr. Madsen’s attorneys on several grounds. They

cumulatively argue that not all hours are reasonably incurred because some of the fees


MEMORANDUM DECISION AND ORDER - 5
incurred 1) are unrelated to Dr. Madsen’s successful claim; 2) are associated with unrelated

legal actions; 3) appear to be duplicative entries; 4) relate to opposing the Government’s

settlement efforts; and 5) pertain to her own pleading deficiencies. Each objection will be

addressed below.

           a. Reductions for Partial Success

       Defendants argue that Dr. Madsen only obtained limited success in her action

against them because she voluntarily dismissed some of her causes of actions for violations

of the False Claims Act, the Anti-Kickback Statute, and the Stark Law. Dr. Madsen

responds that she was successful because Defendants agreed to settle the FCA case based

on her efforts in bringing the case.

       Courts should address arguments for reducing attorney fees due to partial success

during the lodestar’s calculation of hours section. See Corder v. Gates, 947 F.2d 374, 378

(9th Cir. 1991) (“Since consideration of limited success is presumably subsumed within

the initial calculation of hours reasonably expended at a reasonable hourly rate, district

courts should not ordinarily make a separate adjustment for limited success.”). Courts

apply a two-pronged approach for determining the amount of fees to be awarded when a

plaintiff prevails on only some of his claims for relief or achieves “limited success.”

Sorenson v. Mink, 239 F.3d 1140, 1147 (9th Cir. 2001) (citing Hensley v. Eckerhart, 461

U.S. 424, 436–37 (1983). The court first determines if the successful claims were related

to the unsuccessful claims. Webb v. Sloan, 330 F.3d 1158, 1168–69 (9th Cir. 2003).

Second, courts ask whether “the plaintiff achieve[d] a level of success that makes the hours

reasonably expended a satisfactory basis for making a fee award?” Hensley, 461 U.S. at


MEMORANDUM DECISION AND ORDER - 6
434.

       In applying the first prong, “[c]laims are unrelated if the successful and unsuccessful

claims are ‘distinctly different’ both legally and factually.” Dang v. Cross, 422 F.3d 800,

813 (9th Cir. 2005) (internal quotation marks omitted); see also Webb, 330 F.3d at 1168–

69 (9th Cir. 2003) (“[R]elated claims involve a common core of facts or are based on

related legal theories,” with “the focus . . . . on whether the claims arose out of a common

course of conduct”) (emphasis in original) (internal quotation marks and citations omitted).

“It may well be that cases involving [ ] unrelated claims are unlikely to arise with great

frequency.” Hensley, 461 U.S. at 435. “If it is impossible to isolate the truly unrelated

claims from those related claims, the district court should instead reflect that limited

success in Hensley’s second step.” Webb, 330 F.3d at 1169.

       Dr. Madsen formally alleged three causes of action in her initial complaint. Dkt. 1.

She first alleged that Defendants substantively violated the FCA by fraudulent billing

claims to government agencies for Medicare and/or Medicaid healthcare services. Dkt. 1,

at ¶ 105. Second, she alleged that Defendants violated the FCA by wrongfully retaliating

against her for voicing her complaints about the fraudulent billing. Id. at ¶ 125. Third, she

alleged that Defendants violated the Anti-Kickback Statute and Stark Law by creating

“ghost” medical directorships who would refer Medicare and/or Medicaid beneficiaries to

healthcare facilities who would pay excessive referral fees. Id. at ¶ 130. Although not

explicitly included in her three causes of actions, Dr. Madsen incorporated by reference

three other theories under which Defendants could have violated the law: (1) “incident to”

billings that violated Medicare regulations because of inadequate involvement of


MEMORANDUM DECISION AND ORDER - 7
physicians; (3) false claims for unnecessary labs taken in a diabetic foot ulcer study

research study; and (3) the billing of telehealth/telemedicine services without requisite real-

time audio and video technology. See Dkts. 13, 13-1, 13-2, and 13-3. On July 13, 2018, Dr.

Madsen stipulated to dismissal of her claims and allegations related to violating the Anti-

Kickback Law, the Stark Law, and/or claims unrelated to her telehealth/telemedicine

services. Dkt. 60 at 2.

          St. Luke’s Defendants1 contend that Dr. Madsen “voluntarily dismissed at least

three-fourths of her substantive claims against the defendants in July 2018.” Dkt. 99, at 3.

They observe that Dr. Madsen dismissed “all claims and allegations relating to the diabetic

foot ulcer research study, medical directorship arrangements, incident to services, and the

Anti-Kickback Statute and Stark Law,” leaving only her FCA telehealth/telemedicine

claim. Id. Thus, they argue the Court should reduce the attorney fees claimed before Dr.

Madsen’s voluntary dismissal of her claims on July 13, 2018, by at least 75 percent. Id.

(citing Schwarz, 73 F.3d at 904–05) (approving 75 percent reduction “based on the survival

of one part of one claim out of four” and concluding that such an “approach is entirely

consistent with the cases in which we have applied Hensley to hold that a district court does

not abuse its discretion when it resorts to a mathematical formula, even a crude one, to

reduce the fee award to account for limited success”); see also Cambridge Elecs. Corp. v.

MGA Elecs., Inc., No. CV02-8636MMM(PJWX), 2005 WL 927179, at *7–8 (C.D. Cal.

Jan. 18, 2005) (awarding defendant 30 percent of fees “because defendant is entitled to



1
    Joined by Otto and Gude. Dkt. 100.


MEMORANDUM DECISION AND ORDER - 8
recover attorneys’ fees for defending three of the ten causes of action” and noting that

“[l]itigants who make no effort to apportion fees among compensable and non-

compensable claims run the risk . . . that a court will adopt such” a “cold mathematical

approach”)). Dr. Madsen makes no attempt to apportion the fees in her motion as to

successful versus unsuccessful claims.

       The Court first notes that although Dr. Madsen only dismissed her claims on July

13, 2018, she stipulated to limit her opposition to Defendants’ motions to dismiss on

December 13, 2017. At that time, she agreed to “dismiss, with prejudice, all of her claims

other than those related to telemedicine/telehealth services, as long as all parties will bear

their own costs and attorney fees related to those other claims to date.” Dkt. 54, at 2.

Ultimately,   Dr.    Madsen     was    successful    in   her    claim    that   Defendants’

telemedicine/telehealth services violated FCA, insomuch that her claims resulted in a

settlement pursuant to pursuant 31 U.S.C. § 3730(c)(2)(B).

       Second, while Court agrees with St. Luke’s Defendants’ contention that only one of

her claims was successful, it disagrees that all of her other claims were unrelated to that

successful claim. By the Court’s calculations, Dr. Madsen alleged three formal causes of

actions and asserted three other allegations of FCA violations (the research study, billings

incident to services, and telehealth/telemedicine) in her original complaint. Five of the

causes of actions and allegations relate to FCA. All of her FCA claims, including her

wrongful employment retaliation claim, are based on similar legal theories: that Defendants

submitted fraudulent billing to the Government in violation of the FCA. However, the

Court finds that her Anti-Kickback Statute and Stark Law claim is factually and legally


MEMORANDUM DECISION AND ORDER - 9
unrelated to her FCA telemedicine/telehealth services claim. Because Dr. Madsen

originally alleged an unsuccessful claim unrelated to her successful claim, the Court will

exclude from the lodestar fee calculation a certain percentage of hours that were unrelated

to her FCA telemedicine/telehealth services claim. Therefore, it will impose a 17%2

reduction on Dr. Madsen’s attorney fees for work done prior to December 13, 2017.

        The second prong requires a court to consider whether “the plaintiff achieve[d] a

level of success that makes the hours reasonably expended a satisfactory basis for making

a fee award.” Hensley, 461 U.S. at 434. A plaintiff who did not achieve every goal yet still

“obtained excellent results . . . should recover a fully compensatory fee.” Id. at 435. Courts

are not to reduce for partial success twice. See Cabrales v. L.A. Cnty., 864 F.2d 1454, 1465

(9th Cir. 1988) cert. granted, judgment vacated, 490 U.S. 1087 (1989) and opinion

reinstated, 886 F.2d 235 (9th Cir. 1989) (“Mathematically, it is inconsequential whether

the lodestar figure itself is adjusted for lack of success or whether the reasonable hours

component of the lodestar is adjusted for lack of success. What matters is that the district

court did not ‘count’ for lack of success twice.”).

        Under the FCA, relators can obtain attorney fees for either succeeding in their

claims against defendants or by obtaining a settlement. Both are successful results. The

Court finds that Dr. Madsen achieved a level of success—settlement—that makes the hours

expended on claims related to Dr. Madsen’s allegations of telemedicine/telehealth FCA

violations reasonable.


2
  Five out of Dr. Madsen’s six causes of actions and allegations were related to the successful claim. One
sixth is approximately 17%.


MEMORANDUM DECISION AND ORDER - 10
            b. State Action (Block-Billing)

       Defendants next argue that there are several entries in Jason Monteleone’s and Eric

Rossman’s affidavits that relate to a state court action (which included a state FCA

retaliation claim) but is unrelated to the federal FCA litigation. See Dr. Madsen v. St. Luke’s

Reg’l Med. Ctr., Ltd., No. CV OC 1411534 (Idaho 4th Jud. Dist. Ct.). Some of the entries

include “block-billing” references to the attorneys’ representation of Dr. Madsen in both

the state and federal FCA actions. While Dr. Madsen replied to Defendants’ responses to

her motion for attorney fees on behalf of Rossman Law, she never replied to Defendants’

responses to her motion for attorney fees on behalf of Johnson & Montelone. In her

Rossman Law response, she argues that there is significant overlap in the subject matter

and underlying issues in both cases.

        “Block-billing” is the failure to itemize each task individually in the billing records.

If, as a result, it is impossible to evaluate the reasonableness of the time spent, courts should

reduce the block-billed time. Welch v. Metropolitan Life Ins. Co., 480 F.3d 942, 948 (9th

Cir. 2007); see also Mendez v. County of San Bernardino, 540 F.3d 1109, 1129 (9th Cir.

2008), overruled on other grounds by Arizona v. ASARCO LLC, 773 F.3d 1050 (9th Cir.

2014) (en banc) (“[S]uch billing practices are legitimate grounds for reducing or

eliminating certain claimed hours.”). Block-billing is disfavored because it “obscures the

time spent on discrete legal tasks, frustrating the Court’s analysis of whether the time was

reasonably spent.” Latta v. Otter, No. 1:13-CV-00482-CWD, 2014 WL 7245631, at *10

(D. Idaho Dec. 19, 2014). “The fee applicant bears the burden of documenting the

appropriate hours expended in the litigation and must submit evidence in support of those


MEMORANDUM DECISION AND ORDER - 11
hours worked.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007). A court

may reduce the requested fee based on this lack of specificity. Fischer v. SJB-P.D. Inc.,

214 F.3d 1115, 1121 (9th Cir. 2000).

       Below are the Rossman Law entries Defendants collectively contend are unrelated,

in part or in whole, to the federal case:

 Date       Staff Description                                   Hours Rate    Charges
 11/17/2014 ESR Reviewed documents from Client;                 4.50  $350.00 $1,575.00
                  O/C w/ CC (Monteleone) re: case
                  status and how to proceed with FCA
                  case; reviewed proposed, amended
                  complaint on W&H case to include
                  FCA sub(h) claim.
 2/06/2015 ESR O/C w/ Client and CC (Monteleone)                1.50      $350.00     $525.00
                  at RLG to review documents and case
                  status.
 4/03/2015 ESR Reviewed St. Luke’s opposition to                5.25      $350.00 $1,837.50
                  amendment of sub(h) claim in state
                  court case; legal research and e-
                  mailed briefs and orders to CC
                  (Monteleone) to assist in having the
                  amendment effected; T/C w/ CC
                  Monteleone re: federal complaint;
                  initial review of federal complaint;
                  review of information to include in
                  letter to US Atty; drafted initial letter
                  to US Atty.
Rossman Affidavit, Dkt. 96-2, at 1. In reply, Dr. Madsen argues that nothing in the

February 6, 2015 entry provides that any of the time related to the state case rather than the

federal FCA case. She concedes that the state case referenced in the November 17, 2014

and April 3, 2015 entries concern her state FCA retaliation claim. However, she argues that

the issues underlying both the state and federal case are substantially related and involved

the same subject matter. Therefore, any reduction of attorney fees should be minimal.


MEMORANDUM DECISION AND ORDER - 12
       The Court agrees that it is difficult to discretely separate out tasks preformed for a

single client when representing said client in claims made under the same legal statute

(here, the False Claims Act), even if the claims are made in two separate cases. Because

the billing entries do not indicate how the other time was spent, the Court will reduce these

hours spent on November 17, 2014 and April 3, 2015 by 10% in addition to the 17%

reduction already imposed, i.e., by 27%. Additionally, the Court cannot definitively state

that Rossman Law’s February 6, 2015 entry is related to Dr. Madsen’s federal case, rather

than the state case. As it is the fee applicant’s burden to clearly document the hours, the

court will also reduce the hours by an additional 10% (27% total) out of an abundance of

caution.

       Below are the Johnson & Montelone entries Defendants collectively contend are

unrelated, in part or in whole, to the federal case:

 Date       Staff Description                                 Hours Rate    Charges
 11/17/2014 JRM Reviewed documents from client;               4.50  $275.00 $1,237.50
                  O/C w/ CC (Williams) re: case
                  status and how to proceed with
                  FCA case; reviewed proposed,
                  amended complaint on W&H case
                  to include FCA sub(h) claim.
 1/16/2015 JRM O/C w/ CC (Williams) to review                 2.00     $275        $550.00
                  and categorize documents for FCA
                  case.
 2/06/2015 JRM O/C w/ client and CC (Williams) at             1.5      $275        $412.50
                  RLG to review documents and case
                  status.
 4/03/2015 JRM Reviewed St. Luke’s opposition to              5.25     $275.00 $1,443.75
                  amendment of sub(h) claim in state
                  court case; legal research and e-
                  mailed briefs and orders to CC
                  (Williams and Rossman) to assist in



MEMORANDUM DECISION AND ORDER - 13
                    having the amendment effected;
                    T/Cs (x2) w/ CC
                    (Rossman and Phillips) re: federal
                    complaint; initial review of federal
                    complaint; review of information to
                    include in letter to US Atty; drafted
                    initial letter to US Atty.
 4/18/2016      JRM T/C w/ client re: case status and     1.00         $275.00 $275.00
                    upcoming state trial


Monteleone Affidavit, Dkt. 95-1, at 8–9.

       Dr. Madsen never filed a reply as to how Johnson & Montelone, LLP’s contested

entries relate to the state action. Upon review, the Court finds the contested April 18, 2016

entry seems to solely relate to work done on the state case, rather than the litigation before

this Court. That billing entry shall be excluded entirely. Johnson & Montelone, LLP’s other

contested hours within this section shall also be reduced by an additional 10%—for a total

reduction on these entries of 27%.

             c. Hospital Privileges

       Defendants argue that three of Johnson & Montelone’s entries relate to Dr.

Madsen’s hospital medical staff credentialing (“privileges” or “privileging”). They state

that as hospital credentialing is unrelated to her allegations in the case, it is time not

reasonably expended in the case. The entries of concern are as follow:

 Date      Staff Description                                   Hours Rate    Charges
 1/07/2018 JRM T/C w/ client re: retaliation from              0.17  $275.00  $46.75
                 SLHS as to client’s hospital
                 privileges.
 1/09/2018 JRM O/C w/ client re: issues with re-               1.00     $275.00     $275.00
                 privileging at St. Luke’s.
 1/21/2018 JRM Drafted letter to SLHS re: client’s re-         2.00     $275.00     $550.00
                 privileging.


MEMORANDUM DECISION AND ORDER - 14
Dkt. 95-1, at 10. Dr. Madsen did not respond to Defendants’ objection. The Court will

reduce Dr. Madsen’s requested attorneys’ fees for Monteleone’s work by $871.75.

               d. Duplicative entries

          St. Luke’s Defendants3 argue attorney fees should be reduced because both Johnson

& Montelone and Rossman Law submitted nearly duplicative entries for work performed

for the client. Rossman Law counters that those entries “involve conferences between co-

counsel and cooperation” and such work is not unnecessarily duplicative but “rather

reflects that the representation of Dr. Madsen involved attorneys from two different firms

working together on various tasks associated with the representation.” Dkt. 102, at 5.

Johnson & Montelone, LLP did not respond.

          Courts should only reduce attorney fees for unnecessarily duplicative work, as

necessary duplication is “inherent in the process of litigating over time.” Moreno v. City of

Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). “Determining whether work is

unnecessarily duplicative is no easy task,” and “even [a] district court cannot tell by a

cursory examination which hours are unnecessarily duplicative.” Id. A district court must

specifically explain which fees it thinks are duplicative and why if it imposes a reduction

greater than 10 percent for duplicative entries. Id.

          The disputed “duplicative” entries for Johnson & Montelone, LLP’s are below:

    Date       Staff Description                             Hours Rate    Charges
    11/17/2014 JRM Reviewed documents from client;           4.50  $275.00 $1,237.50
                     O/C w/ CC (Williams) re: case
                     status and how to proceed with

3
    Joined by Otto and Gude. Dkt. 100.


MEMORANDUM DECISION AND ORDER - 15
                  FCA case; reviewed proposed,
                  amended complaint on W&H case
                  to include FCA sub(h) claim.
 4/03/2015    JRM Reviewed St. Luke’s opposition to 5.25            $275.00 $1,443.75
                  amendment of sub(h) claim in state
                  court case; legal research and e-
                  mailed briefs and orders to CC
                  (Williams and Rossman) to assist in
                  having the amendment effected;
                  T/Cs (x2) w/ CC (Rossman and
                  Phillips) re: federal complaint;
                  initial review of federal complaint;
                  review of information to include in
                  letter to US Atty; drafted initial
                  letter to US Atty.
 6/02/2015    JRM O/C at RLG w/ client, Jim Weiss,     2.25         $275.00   $618.75
                  and CC (Rossman); finalized FCA
                  complaint; drafted and finalized
                  letter to Wendy Olson, US Atty.

Dkt. 99, at 6. The entries for Rossman Law are as follows:

 Date       Staff Description                                Hours Rate    Charges
 11/17/2014 ESR Reviewed documents from Client;              4.50  $350.00 $1,575.00
                  O/C w/ CC (Monteleone) re: case
                  status and how to proceed with
                  FCA case; reviewed proposed
                  amended complaint on W&H case
                  to include FCA sub(h) claim.
 4/03/2015 ESR Reviewed St. Luke’s opposition to             5.25   $350.00 $1,837.50
                  amendment of sub(h) claim in state
                  court case; legal research and e-
                  mailed briefs and orders to CC
                  (Monteleone) to assist in having the
                  amendment effected; T/C w/ CC
                  Monteleone re: federal complaint;
                  initial review of federal complaint;
                  review of information to include in
                  letter to US
 6/02/2015 ESR O/C at RLG w/ Client, Jim Weiss               2.25   $350.00   $787.50
                  and CC (Monteleone); finalized
                  FCA complaint; drafted and



MEMORANDUM DECISION AND ORDER - 16
                        finalized letter to Wendy Olson, US
                        Atty.

Id. at 6–7.

       The Court does not find the above entries to be unnecessarily duplicative. It is

reasonable for co-counsel who meet with each other to bill for similar tasks and time.

Accordingly, these entries will not be reduced.

              e. Objection to settlement

       Dr. Madsen originally opposed the Government’s proposed settlement. Dkt. 81. She

withdrew her opposition to the Government’s motion to approve settlement on November

14, 2019. Dkt. 93.

       Defendants argue that Dr. Madsen’s attorneys should not recover fees incurred in

opposing the Government’s efforts to settle the case. They argue that because Dr. Madsen

withdrew her settlement objection during the hearing, all of the expended hours opposing

the settlement were unnecessary and extraneous. Dkt. at 99, at 8–9 (citing to Guerra v.

United States, 75 F. Supp. 3d 1276, 1284 (W.D. Wash. 2014) (excluding fees attributable

to withdrawn motion for summary judgment); Wilderness Watch v. Mainella, No. CV202-

093, 2005 WL 2290294, at *4 (S.D. Ga. Sept. 20, 2005) (excluding from fee award fees

attributable to “voluntarily withdrawn” motion for preliminary injunction); T & M Meat

Fair, Inc. v. United Food & Commercial Workers, Local 174, No. 02 CIV 2415 RWS,

2002 WL 31202711, at *3 (S.D.N.Y. Oct. 3, 2002) (“disregarding completely” hours

claimed pertaining to withdrawn class complaint and withdrawn motion for declaratory

judgment and injunctive relief).



MEMORANDUM DECISION AND ORDER - 17
          Dr. Madsen never responded to this particular objection in her replies. See Dkts.

101, 102. As the Court has no briefing in front of it rebutting Defendants’ arguments that

Dr. Madsen’s hours spent objecting to the settlement were unnecessary to achieve the

successful result obtained by her, i.e., the settlement, the Court will reduce that time.4 The

contested time is shown below:

    Date       Staff Description                       Hours Rate    Charges
    11/14/2019 JRM Prepared for and attended motions   4.25  $315.00 $1,338.75
                     hearing on Ds’ Mt to Dismiss and
                     US’s Mt to Approve Settlement and
                     Dismiss Case.
    2/21/2019 JRM Drafted and finalized the Memo in          $315.00 $3,150.00
                     Opp to Mt to Approve Settlement   10
                     and Dismiss case; legal research.

Since the contested entries are block-billed (also containing entries for time spent relating

to Defendants’ motions to dismiss), the Court will reduce the fees by 50%.

               f. Curing deficiencies in pleadings

          Idaho Elks5 argue that Johnson & Monteleone and Rossman Law’s fees should be

reduced for the time they spent curing the deficiencies in Dr. Madsen’s Complaint. It

contends that because Dr. Madsen amended her Complaint four times, and “still failed to

adequately plead her case,”6 those fees are not reasonable. Dkt. 97, at 9. In response,

Rossman Law notes that Idaho Elks cites to no authority to support its argument and, in



4
 In so doing, the Court is not holding that attorneys can never recover fees for voluntarily withdrawn
motions, merely that attorneys may not do so in this case.
5
    Joined by Otto and Gude. Dkt. 100.
6
 The Court ultimately never ruled on whether Dr. Madsen’s Third Amended Complaint was adequately
pled.


MEMORANDUM DECISION AND ORDER - 18
fact, public policy supports awarding fees “related to whistleblower complaints and the

purposes of the FCA.” Dkt. 101, at 5.

          Here, the Court finds that time spent curing pleading deficiencies was reasonably

spent in furtherance of achieving Dr. Madsen’s success. The Court will not reduce the fees.

          3. Lodestar Calculations

          Based on the previous analysis the Court has included a table showing the total

amount recoverable by each attorney and paralegal involved in preparing Dr. Madsen’s

case.

          Below is the amount recoverable by Johnson & Monteleone:

    INDIVIDUAL              POSITION HOURLY RATE                        HOURS          TOTAL FEES
    Jason Monteleone        Attorney        $ 2757                       73.528           $20,218.00
    Jason Monteleone        Attorney         $ 315                         7.13            $2,244.38
    Cara Rice               Paralegal         $ 45                         2.06               $92.92
    TOTAL                                                                                $ 22,555.29

          Below is the amount recoverable by Rossman Law:

    INDIVIDUAL           POSITION HOURLY RATE                       HOURS           TOTAL FEES
    Eric Rossman         Attorney         $ 350                       20.11            $7,039.34
    Erica Phillips       Attorney         $ 300                        8.21            $2,462.25
    Jason Carroll        Paralegal         $ 90                        1.87             $168.08
    TOTAL                                                                              $9,667.95


B. Kerr Factors

          “The lodestar amount is presumptively the reasonable fee amount, and thus a


7
    Monteleone’s hourly rate increased to $315.00 on January 1, 2019.
8
 All figures are rounded to nearest hundredth decimal. As a result, the total fee amount a reader might
calculate given the listed Hourly Rate and Hours is slightly different than the calculated total fee amount.



MEMORANDUM DECISION AND ORDER - 19
multiplier may be used to adjust the lodestar amount upward or downward only in ‘rare’

and ‘exceptional’ cases.” Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045

(9th Cir.2000). An adjustment to the lodestar amount must be supported by both “specific

evidence” on the record and detailed findings. Id. This is not a rare or exceptional case

where the lodestar amount is unreasonably low or high based on an evaluation of the length

and requirements of the proceedings. The Court will therefore award Johnson &

Monteleone $22,555.29 in attorney fees and Rossman Law $9,667.95 in attorney fees

under 31 U.S.C. § 3730(d)(2).

C. Costs

       Defendants do not contest Dr. Madsen’s request for $510.60 in non-taxable costs.

The Ninth Circuit has “repeatedly have allowed prevailing plaintiffs to recover non-taxable

costs where statutes authorize attorney’s fees awards to prevailing parties.” Grove v. Wells

Fargo Fin. California, Inc., 606 F.3d 577, 580 (9th Cir. 2010). This sum will therefore be

added to the award.

D. Payment to Attorneys

       Finally, Defendants do not take any position as to whether the fees should be paid

directly to Dr. Madsen, or to her attorneys. Given that there is no evidence that Dr. Madsen

has assigned her right to receive fees to her attorneys, the Court will order that Defendants

pay the award to Dr. Madsen.

///
///
///


MEMORANDUM DECISION AND ORDER - 20
                                  V.    ORDER

     IT IS HEREBY ORDERED:

     1) Relator’s Motion for an Award of Attorney Fees to Johnson & Monteleone,

        L.L.P. (Dkt. 95) is GRANTED in PART and DENIED in PART. The motion

        is GRANTED to the extent that the Court will award her $22,555.29 in fees.

        The motion is DENIED to the extent it seeks additional sums.

     2) Relator’s Motion for an Award of Attorney Fees to Rossman Law Group,

        P.L.L.C. (Dkt. 96) is GRANTED in PART and DENIED in PART. The

        motion is GRANTED to the extent that the Court will award her $9,667.95 in

        fees and $510.60 in non-taxable costs. The motion is DENIED to the extent it

        seeks additional sums.


                                             DATED: February 21, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 21
